EXHIBIT 10.4
LEASE AGREEMENT
     THIS LEASE AGREEMENT (“Lease”) is made as of the 14th day of December,
2010, by and between ESSC INVESTMENTS, LLC, a Michigan limited liability company
(“Landlord”), and ENERGY STEEL & SUPPLY CO., a Michigan corporation, and GRAHAM
CORPORATION, a Delaware corporation, jointly and severally (collectively, the
“Tenant”), for use of the land and approximately 60,000 sq. ft. building located
at the premises commonly known as 3123 John Conley Drive, Lapeer, Michigan 48446
(such building being herein referred to as the “Building”; and the Building,
together with the land upon which it is situated [the “Land”], being herein
referred to as the “Premises”). The following Section 1 (the “Schedule”) sets
forth certain basic terms of this Lease:
1.(A) SCHEDULE OF BASIC LEASE PROVISIONS (“SCHEDULE”)

         
1.1
  Premises Address:   3123 John Conley Drive
Lapeer, Michigan 48446
 
       
1.2.
  Commencement Date:   December 14, 2010
 
       
1.3.
  Expiration Date:   November 30, 2015
 
       
1.4.
  Term:   Approximately five (5) year initial Term, with one (1) — five (5) year
option to renew (as set forth in Section 1.B.(i) and (ii) herein)
 
       
1.5
  Rent:   Three Hundred Thousand Dollars ($300,000.00) per year payable in equal
monthly installments of Twenty Five Thousand Dollars ($25,000.00) each
 
       
1.6.
  Security Deposit:   None
 
       
1.7.
  Broker:   None
 
       
1.8
  Permitted Use:   Manufacturing, office, and warehouse uses and any lawful,
ancillary uses related thereto
 
       
1.9.
  Exhibits:   Exhibit A: Legal Description of the Land;
 
      Exhibit B: Purchase and Sale Agreement;
 
      Exhibit C: Memorandum of Lease;
 
      Exhibit D: Termination of Memorandum; and
 
      Exhibit E: Non-Disturbance Agreement.

1



--------------------------------------------------------------------------------



 



         
2.0.
  Additional Rent   Tenant shall pay all: (a) Taxes (as defined in
Section 2(B)(iii); (b) Insurance (as defined in Section 10); and (c) Maintenance
costs (as defined in Section 5[B]), together with all of costs, expenses and
fees reasonably necessary to maintain the Premises (unless such obligations
relating to maintenance and repair are expressly the obligation of Landlord
under the terms hereof), and conduct its business at the Premises (unless
otherwise set forth herein). Landlord shall promptly supply Tenant with copies
of all invoices for Taxes, Insurance, and other relevant invoices required to be
paid by Tenant hereunder.

     1. DEMISE AND TERM.
          A. Term. Landlord leases to Tenant and Tenant leases from Landlord the
Premises described in Item 1.1 of the Schedule, including the Land as more
particularly described in the attached Exhibit A and all improvements located
thereon including the Building, subject to the covenants, terms and conditions
set forth in this Lease, for a five (5) year initial term (the “Term”)
commencing on the date (the “Commencement Date”) described in Item 1.2 of the
Schedule and expiring on the date (the “Expiration Date”) described in Item 1.3
of the Schedule, unless terminated earlier as otherwise provided in this Lease.
Tenant shall have access to the Premises twenty four hours per day, 365/366 days
per year, in accordance with the terms and conditions of this Lease, and
provided no uncured Default exists.
          B. Option to Renew.
          (i) The Tenant shall have the option to renew the Term of this Lease
for one (1) consecutive period of five (5) years, commencing on the Expiration
Date of the Term. For purposes of this Lease, the renewal period shall be
referred to as the “Option Period”. The same terms and conditions of this Lease
shall apply during the Option Period, except that the Base Rent shall be
increased as follows:

                  YEAR   MONTHLY     ANNUAL  
#6
  $ 27,500.00     $ 330,000.00  
#7
  $ 28,050.00     $ 336,600.00  
#8
  $ 28,611.00     $ 343,332.00  
#9
  $ 29,183.00     $ 350,196.00  
#10
  $ 29,767.00     $ 357,204.00  

          (ii) In order to exercise the Option Period, the Tenant shall be
required to: (i) provide at least ninety (90) days’ written notice to Landlord
prior to the expiration of the Term (the “Option Notice”), and (ii) be in good
standing under the Lease and not be in default under any of the terms and
conditions herein beyond any applicable notice and cure period, both at the time
of the providing of notice of the option to renew, and at the time of the

2



--------------------------------------------------------------------------------



 



commencement of the Option Period. Tenant’s failure to provide the Option Notice
as required herein shall be deemed to mean that Tenant has elected not to
exercise the Option Period, and the Lease shall terminate on the Expiration
Date, or earlier as otherwise provided in this Lease.
     2. RENT.
          A. Definitions. For purposes of this Lease, the following terms shall
have the following meanings:
(i) Intentionally Deleted.
(ii) “Rent” shall mean Base Rent and Additional Rent (all as defined below) and
any other sums or charges due by Tenant hereunder.
(iii) “Taxes” shall mean all taxes, sewer fees, assessments (general and
special) and fees of any kind or nature, levied upon the Premises, the personal
property of Landlord and/or Tenant located therein or the rents collected
therefrom, or charges of any type by any governmental entity based upon the
ownership, leasing, renting or operation of the Building, including all costs
and expenses of protesting any such taxes, assessments or fees, whether now or
hereinafter imposed. Taxes shall not include any net income, single business
tax, capital stock, succession, transfer, franchise, gift, estate or inheritance
taxes; provided, however, if at any time during the Term, a tax or excise on
income is levied or assessed by any governmental entity, in lieu of or as a
substitute for, in whole or in part, real estate taxes or other ad valorem
taxes, such tax shall constitute and be included in Taxes. Only to the extent
permitted under the terms and conditions of the Landlord’s existing financing
documents with its Lender, JP Morgan Chase (“Chase”), and the related tax-exempt
bond financing documents and agreements (collectively, the “Bond Documents”),
and by Chase, Landlord shall reasonably cooperate with Tenant, at Tenant’s sole
expense, in its efforts to secure all available tax incentives for the benefit
of Tenant. Taxes shall be appropriately pro-rated for any partial years
occurring during the Lease Term.
(iv) “Utilities” shall mean all utility services provided at or on the Premises,
including but not limited to water, sewer, gas, telephone, other communication
devices, electricity, heat, light and other services delivered to the Premises,
by any third party.
          B. Components of Rent. Tenant agrees to pay the following amounts to
Landlord at such place as Landlord designates:
          (i) Base Rent (“Base Rent”) shall be paid in monthly installments in
the amount set forth in Item 1.5 of the Schedule on or before the first (1st)
day of each calendar month, in advance, and without notice or demand, and
without set off or deduction (unless expressly allowed herein), with the first
month’s Base Rent being due on the Commencement Date. Payment of Rent is an
independent covenant of Tenant. December 2010 Base Rent shall be prorated based
on the Commencement Date and the days remaining in December, and shall be paid
by Tenant upon execution of this Lease.

3



--------------------------------------------------------------------------------



 



          (ii) As additional rent (“Additional Rent”), Tenant shall pay all
Taxes directly to the appropriate taxing authority on or before the applicable
due date, and shall pay Insurance in accordance with the provisions of
Section 10 below. With respect to Taxes, in the event that bills or invoices for
Taxes are not sent directly to Tenant, Landlord shall provide Tenant with copies
of all actual bills for Taxes promptly following receipt of same so that Tenant
shall have adequate time to cause the direct payment of same prior to any due
date. Only to the extent permitted under the Bond Documents, or by Chase, Tenant
shall have the right to challenge any Taxes (whether such challenge is as to the
assessment or tax levy) provided that any such challenge shall not subject
Landlord to any loss or forfeiture of the Premises or any penalties or fine. At
no expense to Landlord, Landlord agrees to cooperate with Tenant in any such
challenge. Within ten (10) days after request for same from Landlord, Tenant
shall provide Landlord with evidence of its payment of any component of
Additional Rent. If Tenant fails to make timely payment of such Taxes (which
failure is not due to the failure of Landlord to provide Tenant with copies of
such bills for Taxes in a timely manner), Tenant shall also pay the amount of
any interest, penalties, or late charges due to the appropriate governmental
authority. Nothing in this Section 2.B. (ii) shall limit any of Landlord’s other
rights or remedies set forth in this Lease or under law.
          (iii) Tenant agrees to pay its pro-rata portion of the Summer 2010 and
Winter 2010 Taxes upon execution of this Lease, in amounts as agreed to by
Tenant and Landlord, based upon actual Tax bills or invoices.
          C. Payment of Rent. The following provisions shall govern the payment
of Rent: (i) if this Lease commences or ends on a day other than the first day
or last day of a calendar year, respectively, the Rent for the year in which
this Lease so begins or ends shall be prorated; (ii) all Rent shall be paid to
Landlord without notice, demand, offset or deduction (unless otherwise expressly
allowed herein), and the covenant to pay Rent shall be independent of every
other covenant in this Lease; and (iii) Tenant shall pay Landlord a late charge
for any Rent payment which is paid more than five (5) days after receipt by
Tenant from Landlord of notice of its failure to pay such Rent payment when due,
which late charge shall be equal to Five Hundred and 00/100 Dollars ($500.00)
for the first late payment, and such late charge shall be doubled in each
following month that a late payment occurs (month 2 late charge is $1,000.00,
month 3 late charge is $2,000.00, and months 4 — 12 late charge is $4,000.00;
provided however, the late charge shall re-set to $500.00 after each 12-month
period and shall not exceed $4,000.00 in any one (1) month. Notwithstanding the
aforementioned, Landlord shall only have the obligation to provide Tenant with
five (5) days notice of each such failure, the late charge shall be imposed
after Tenant’s failure to pay Rent within five (5) days after it is due without
any further notification of such failure. Landlord’s obligation to give notice
under this Section 2.C. is solely for purposes of assessing late charges. In
addition to the late charge, if Tenant fails to pay any component of Rent within
twenty (20) days after such is due (unless otherwise expressly set forth
herein), Tenant shall also pay interest on such unpaid component of Rent at a
per annum rate of twelve percent (12%) until said amount is paid in full; and
(iv) any amount owed to Landlord under this Lease for which the date of payment
is not expressly fixed shall be due on the same date as the Rent listed on the
statement showing such amount is due.
          D. Right to Audit. Landlord shall maintain books and records (using
its best efforts to provide all original invoices) relating to all items of
Additional Rent charged to Tenant

4



--------------------------------------------------------------------------------



 



during the Term, and shall maintain copies thereof throughout the Term and for
one (1) year after the expiration or earlier termination of this Lease. Tenant,
at its sole cost and expense, shall have the right, no more frequently than once
per calendar year, and upon thirty (30) days prior written notice to Landlord,
to examine, or to have an independent certified public accountant (or reputable
lease audit firm) retained by Tenant examine, Landlord’s books and records
relating to Additional Rent charged to Tenant for all or any portion of the Term
during normal business hours only and at a time reasonably agreed upon by
Landlord and Tenant.
          E. Net Lease. It is the purpose and intent of Landlord and Tenant
that, unless otherwise set forth herein expressly to the contrary, this Lease
shall be absolutely net to Landlord and that Tenant shall pay all Rent due
hereunder, without notice, demand, abatement, deduction or set off (unless
otherwise expressly provided herein), and hold Landlord harmless from and
against, all costs, taxes, insurance premiums and expenses and obligations of
every kind and nature whatsoever relating to the Premises which may arise or
become due during the Term of this Lease.
     3. USE. Tenant agrees that it shall occupy and use the Premises only for
the permitted use set forth in Item 1.8 of the Schedule and for no other
purposes without Landlord’s prior written consent. Further, no activity shall be
conducted on the Premises that does not comply with any applicable law.
     4. CONDITION OF PREMISES. Tenant accepts the Premises in its “AS IS” “WHERE
IS” condition, and Tenant’s taking possession of the Premises shall be
conclusive evidence that the Premises were in good order and satisfactory
condition when Tenant took possession; and (2) Tenant acknowledges that there is
no agreement of Landlord to alter, remodel, decorate, clean or improve the
Premises or the Building (or to provide Tenant with any credit or allowance for
the same), and no representation regarding the condition of the Premises or the
Building, have been made by or on behalf of Landlord or relied upon by Tenant
unless otherwise expressly set forth herein. Tenant hereby waives all claims
against Landlord regarding the condition of the Premises. LANDLORD HEREBY WAIVES
AND DISCLAIMS ANY AND ALL OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED
INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.
     5. REPAIRS AND MAINTENANCE.
          A. Landlord’s Obligations. Landlord, as its sole maintenance and
repair obligation hereunder, shall keep and maintain in good repair the
structural, but not cosmetic, condition of the exterior walls, interior
load-bearing walls, the foundation and the roof of the Building, exclusive of
doors, door frames, door checks, windows and window frames all of which are the
responsibility of Tenant. In addition, Landlord shall make all “major repairs”
and all replacements the following mechanical systems, if required (except to
the extent that the preventative maintenance and minor repairs of some of such
mechanical systems are expressly the obligations of Tenant as set forth in
Section 5(B) below) in the Premises: (i) heating, ventilating and air
conditioning; (ii) electrical and lighting; (iii) plumbing and sewerage; and
(iv) fire/life safety systems. As used in this Lease, the term “major repairs”
shall mean any single repair which costs more than Ten Thousand Dollars
($10,000.00). However, Landlord shall

5



--------------------------------------------------------------------------------



 



not be called upon to make any such repairs or replacements occasioned by the
acts, errors or omissions of Tenant, its agents, employees, invitees, customers,
licensees or contractors, except to the extent that Landlord is fully reimbursed
therefore under any policy of insurance. Landlord shall not be called upon to
make any other improvements or repairs, of any kind, upon the Premises except as
may be otherwise expressly required under the provisions of this Lease. Tenant
shall promptly notify Landlord in writing of all repairs which it deems to be
Landlord’s responsibility. Landlord shall not be required to make the same
repair more than once during each 12-month term of this Lease (even if the
repair is a major repair).
          B. Tenant’s Obligations. Except as provided in Section 5.A. above,
Tenant shall, at its sole cost and expense, keep and maintain in good order,
condition, repair (and replace, if necessary) the interior and exterior of
Building and Premises (subject to Section 5(A) above), including, without
limitation, non-load-bearing interior walls, windows, glass, doors, and all
sidewalks, landscaping, driveways, parking lots and fences in or about the
Premises. Except to the extent such is the express obligation of Landlord,
Tenant agrees to perform all ordinary and necessary maintenance in and to the
Premises as is reasonably necessary to keep and maintain the Premises in the
same order, condition and repair as existed on the Commencement Date, ordinary
wear and tear excepted (casualty and/or condemnation events that effect the
condition of the Premises are dealt with in Sections 12 and 13 herein). In
addition, Tenant shall procure and maintain, at its sole cost and expense, a
preventative maintenance contract on the heating, ventilating and air
conditioning and boiler systems serving the Premises such that routine repair
and maintenance of such systems shall be performed at Tenant’s expense.
Notwithstanding the foregoing sentence, however, Tenant shall have no obligation
to pay for or cause to be made any major repairs or any replacements of such
heating, ventilating and air conditioning systems serving the Premises. which
shall be the sole responsibility and cost of Landlord (unless the required
replacement is due to Tenant’s failure to maintain or repair, in which case the
Tenant must pay for any major repairs or replacements of such systems). Tenant
shall, however, be responsible to maintain and make minor repairs to such
mechanical systems. Tenant agrees to indemnify and hold Landlord harmless from
any expenses incurred in connection with the breach of this Section 5.B. by
Tenant, its agents, employees, licensees or contractors. In addition, Tenant, at
its sole cost and expense, shall keep and maintain the Premises in a clean,
sanitary and safe condition in accordance with applicable law and in accordance
with all directions, rules and regulations of the health officer, fire marshal,
building inspector or other proper officials of governmental agencies having
jurisdiction. Tenant shall furnish the Premises, at its sole cost and expense,
with all security services, window washing, janitor, garbage disposal services,
and other services reasonably necessary to Tenant’s use of the Premises in
accordance with this Lease. Tenant shall, at its sole expense, promptly repair
any damage to the Premises caused by Tenant or any agent, officer, employee,
contractor, licensee or invitee of Tenant, or due to Tenants breach of any
portion of this Lease. Tenant may use any existing warranty that benefits
Landlord, to pay for all or a portion of a repair or maintenance obligation of
Tenant hereunder, provided, Tenant shall pay any required deductibles.
          C. Compliance with Laws. As of the Commencement Date, Landlord
represents to Tenant that to the best of its knowledge, the Building (including
the Premises) is in material compliance with all applicable laws, ordinances,
codes, rules, regulations, orders, and other lawful requirements associated with
construction, operation, use and maintenance of the Building, including the
Premises, for the uses permitted hereunder. From and after the

6



--------------------------------------------------------------------------------



 



Commencement Date, Tenant shall, at its sole cost, comply with all requirements
of all laws, rules, orders, requirements, regulations or ordinances either
currently existing, or hereinafter enacted and otherwise, including, without
limitation, the Americans with Disabilities Act of 1990 affecting the Premises
and shall permit no waste, damage or injury thereto.
     6. UTILITIES. Tenant shall contract directly for all Utilities with the
utility provider or supplier of same, except water, and pay for all Utilities
(including water) for the entire Premises. Tenant shall pay the water bill for
the Premises upon presentment of a copy of such bill by Landlord (or if mailed
directly from municipality) to Tenant on or before its due date. Landlord shall
promptly provide Tenant with a copy of any such water bill following receipt of
same by Landlord. Tenant shall be responsible for the payment of all Utilities
as soon as an invoice is presented so that no past due accounts arise, and
provide Landlord with evidence of payment upon request. Landlord shall not be
liable for damages for interruptions of Utilities, because of any casualties, or
labor disputes, because of necessary repairs or improvements or for any other
causes beyond the reasonable control of Landlord.
     7. CERTAIN RIGHTS RESERVED TO LANDLORD. Provided that such activities shall
not unreasonably interfere with Tenant’s use and occupancy of or access to the
Premises, Landlord reserves the following rights, each of which Landlord may
exercise without notice to Tenant and without liability to Tenant, and the
exercise of any such rights shall not be deemed to constitute an eviction or
disturbance of Tenant’s use or possession of the Premises and shall not give
rise to any claim for set-off or abatement of rent or any other claim or
liability against Landlord: (a) to make repairs, alterations, additions or
improvements, only as required herein (“Repair Activities”), and for such
purposes to enter upon the Premises at reasonable times upon twenty-four hour
prior written notice; (b) to show or inspect the Premises (and determine if
Tenant is performing its obligations hereunder) at reasonable times upon
twenty-four (24) hour prior telephonic or written notice (or at any time,
without notice of any kind, if necessary, due to an emergency situation) to
Tenant; (c) to take any other action which Landlord deems reasonable in
connection with the operation, maintenance, marketing or preservation of the
Building; (d) to reasonably approve the weight, size and location of safes or
other heavy equipment or articles, which articles may be moved in, about or out
of the Building or Premises only at such times and in such manner as Landlord
shall reasonably direct, at Tenant’s sole risk and responsibility; and (e) in
the last ninety (90) days of the Term (if Tenant does not exercise its Option
Period), and if Tenant exercises the Option Term, in the last ninety (90) days
of the Option Term, to market and show the Premises to prospective tenants for
future occupancy.
     8. SIGNS. Unless such signs are erected in full compliance with all
applicable laws, and unless Tenant has received Landlord’s prior consent, which
will not be unreasonably withheld, delayed or conditioned. Tenant shall not
erect or install any signs on the exterior of the Premises. Upon the expiration
or earlier termination of the Term of this Lease, Tenant shall promptly remove
all such signs and repair any damage caused by the installation of same.
Notwithstanding anything contained herein to the contrary, Landlord hereby
approves all signage existing as of the Commencement Date.
     9. TENANT ALTERATIONS.
          A. Requirements.

7



--------------------------------------------------------------------------------



 



               (i) Tenant shall not make any replacement, alteration,
improvement or addition to or removal from the Premises (collectively an
“alteration”) without the prior written consent of Landlord, which consent shall
not be unreasonably withheld, conditioned or delayed, provided that Tenant
complies with this Section 9(A). In the event Tenant proposes to make any
alteration, Tenant shall, prior to commencing such alteration, submit to
Landlord for prior written reasonable approval: (i) detailed plans and
specifications (if appropriate for the alteration contemplated by Tenant); (ii)
the names, addresses and copies of contracts for all contractors; (iii) all
necessary permits evidencing compliance with all applicable governmental rules,
regulations and requirements; (iv) certificates of insurance in form and amounts
reasonably required by Landlord, naming Landlord, its managing and leasing agent
and any other parties reasonably designated by Landlord as additional insureds;
and (v) all other documents and information as Landlord may reasonably request
in connection with such alteration. Tenant agrees to pay Landlord’s reasonable
charges for review of all such items of the alteration. Neither approval of the
plans and specifications nor any supervision of the alteration by Landlord shall
constitute a representation or warranty by Landlord as to the accuracy,
adequacy, sufficiency or propriety of such plans and specifications or the
quality of workmanship or the compliance of such alteration with applicable law.
Tenant shall pay the entire cost of the alteration. Each alteration shall be
performed in a good and workmanlike manner, in accordance with the plans and
specifications reasonably approved by Landlord, and shall meet or exceed the
standards for construction and quality of materials reasonably established by
Landlord for the Building. In addition, each alteration shall be performed in
compliance with all applicable governmental and insurance company laws,
regulations and requirements. Each alteration shall be performed by Tenant, and
in harmony with any of Landlord’s employees and contractors employed at the
Premises. Each alteration, whether temporary or permanent in character, made by
Landlord or Tenant in or upon the Premises (excepting only Tenant’s furniture,
equipment and trade fixtures) shall become Landlord’s property and shall remain
upon the Premises at the expiration or termination of this Lease without
compensation to Tenant; provided, however, that Landlord shall have the right to
require Tenant to remove such alteration at Tenant’s sole cost and expense in
accordance with the provisions of Paragraph 15 of this Lease, which required
removal will be specified by Landlord when Landlord consents to Tenant’s
requested alterations, except, however, Landlord may require removal of any
electronic, phone, data or other telecommunications conduit and cabling and
related equipment installed by or on behalf of Tenant from and after the
Commencement Date, by notice to Tenant given at any time prior to the expiration
or earlier termination of this Lease. Any alteration required by applicable law,
statute or ordinance, or by any governmental agency having jurisdiction over the
Premises, that is required due to Tenant’s specific use and occupancy of the
Premises shall be made promptly, at Tenant’s sole cost in accordance with this
Section 9.
               (ii) Notwithstanding the foregoing, Tenant may make alterations,
the cost of which does not exceed Twenty-five Thousand and 00/100 ($25,000.00)
Dollars at any one time, without the prior written consent of Landlord, provided
that such alterations are “cosmetic”. For purposes of this Lease, a “cosmetic”
alteration shall be one that does not effect the structure or mechanics of the
Building and for example, would include installing new carpet or other flooring
or painting. Further, the Tenant shall not make any alteration that is not
cosmetic without Landlord’s prior written consent as set forth in
Section 9.A(i).

8



--------------------------------------------------------------------------------



 



          B. Liens. Upon completion of any alteration, Tenant shall promptly
furnish Landlord with sworn owner’s and contractors’ statements and full and
final waivers of lien covering all labor and materials included in such
alteration. Tenant shall not permit any mechanic’s lien to be filed against the
Premises, or any part thereof, arising out of any alteration performed, or
alleged to have been performed, by or on behalf of Tenant. If any such lien is
filed, Tenant shall within ten (10) days after Tenant’s receipt of notice of the
filing of same, have such lien released of record or deliver to Landlord a bond
in form, amount, and issued by a surety reasonably satisfactory to Landlord,
indemnifying Landlord against all costs and liabilities resulting from such lien
and the foreclosure or attempted foreclosure thereof. If Tenant fails to have
such lien so released or to deliver such bond to Landlord, Landlord, without
investigating the validity of such lien, may pay or discharge the same, and
Tenant shall reimburse Landlord upon demand 100% of the amount so paid by
Landlord, including Landlord’s reasonable expenses and reasonable attorneys’
fees.
     10. INSURANCE. In consideration of the leasing of the Premises at the rent
stated herein, Tenant agrees to pay for and/or maintain insurance as follows:
          A. Landlord shall maintain, throughout the term of this Lease:
(i) Special Perils all-risk commercial property insurance covering the Building,
including the Premises, in an amount equal to 100 percent of the reasonably
estimated replacement cost thereof, including, without limitation, malicious
mischief and sprinkler leakage, demolition and debris removal; (ii) business
interruption insurance including Landlord’s rental loss or abatement, from
damage or destruction from environmental hazards, fire or other casualty, and
(iii) boiler and machinery insurance (collectively, the “Landlord’s Insurance”).
Within thirty (30) days (or such earlier date required by the insurance company)
after receipt of an invoice for same from Landlord, Tenant shall pay all
insurance premiums paid or payable by Landlord for Landlord’s Insurance. If
Tenant is able to procure any or all of such Landlord’s Insurance at a cost that
is less than the cost of same procured by Landlord, Landlord shall agree to
procure such coverage from the companies suggested by Tenant provided that such
company is acceptable to Landlord’s lender. If the coverage period of any of
such insurance obtained by Landlord commences before or extends beyond the Term,
the premium therefore shall be prorated to the Term. Should Tenant’s occupancy
or use of the Premises at any time change and thereby cause an increase in such
insurance premiums on the Premises and/or Building, Tenant shall pay to Landlord
the entire amount of such reasonably documented increase.
          B. Tenant shall, at its sole cost and expense, keep in force and
effect during the Term hereof, insurance which is available at commercially
reasonable rates and otherwise carried by tenants in the area, under policies
issued by insurers of recognized responsibility licensed to do business in the
State of Michigan on all personal property owned by Tenant located in the
Premises. Tenant also agrees to maintain commercial general liability insurance
on an occurrence basis covering Tenant as the insured party, and naming Landlord
as an additional insured, against claims for bodily injury and death and
property damage occurring in or about the Premises, with combined single limits
of not less than Three Million Dollars ($3,000,000.00) per occurrence.
          C. All such policies shall be written in a form and with an insurance
company reasonably satisfactory to Landlord. Such policy shall name “Landlord”
and its wholly owned

9



--------------------------------------------------------------------------------



 



subsidiaries and agents and any mortgagees of Landlord as loss payees (or other
designation required by such mortgagees) (with respect to Landlord’s Insurance)
and additional named insureds (with respect to all insurance required of Tenant
by this Section 10). On or prior to the Commencement Date, Tenant shall deliver
to Landlord copies of certificates evidencing the existence of the amounts and
forms of coverage reasonably satisfactory to Landlord and shall supply copies of
the policy and all endorsements upon the request of Landlord. Tenant shall,
within thirty (30) days’ prior to the expiration of such policies, furnish
Landlord with renewals or “Binders” thereof, or, following ten (10) days prior
written notice of such default to Tenant, Landlord may order such insurance and
charge the cost thereof to Tenant as Additional Rent. All policies maintained by
Tenant will provide that they may not be terminated or cancelled nor may
coverage be reduced except after thirty (30) days’ prior written notice to
Landlord. To the extent of losses caused by Tenant or its agents or employees,
all commercial general liability and all-risk property policies maintained by
Tenant shall be written as primary policies, not contributing with and not
supplemental to the coverage that Landlord may carry. Landlord and Tenant each
hereby waives on behalf of themselves and their respective insurers any and all
rights of recovery against the other, its officers, members, agents and
employees occurring or arising out of the use and occupation of the Premises or
the Building to the extent such loss or usage is covered by proceeds received
from insurance required under this Lease to be carried by the other party. This
waiver of subrogation provision shall be limited to loss or damage to the
property of Landlord and Tenant. It is understood that this waiver is intended
to extend to all such loss or damage whether or not the same is caused by the
fault or neglect of either Landlord or Tenant and whether or not such insurance
is in force. If required by policy conditions, each party shall secure from its
property insurer a waiver of subrogation endorsement to its policy, and deliver
a copy of such endorsement to the other party to this Lease if requested.
     11. INDEMNIFICATION.
          A. Tenant shall indemnify and hold Landlord harmless from and against
all costs, damages, claims, liabilities and expenses (including reasonable
attorney’s fees) suffered by or claimed against Landlord, directly based on,
arising out of or resulting from (i) Tenant’s use and occupancy of the Premises
or the business conducted by Tenant therein, (ii) any negligent act or omission
by Tenant or its employees or guests, or (iii) any breach or default by Tenant
in the performance or observance of its covenants or obligations under this
Lease.
          B. Landlord shall indemnify and hold Tenant harmless from and against
all costs, damages, claims, liabilities and expenses (including reasonable
attorney’s fees) suffered by or claimed against Tenant, directly based on,
arising out of or resulting from (i) any negligent act or omission of Landlord,
its employees or agents or (ii) any breach by Landlord in the performance or
observance of its covenants or obligations under this Lease.
     12. FIRE OR OTHER CASUALTY.
          A. Destruction of the Building. If the Building should be
“substantially destroyed” (which, as used herein, means destruction or damage to
at least twenty five percent (25%) of the Building) by fire or other casualty,
either party hereto may, at its option, terminate this Lease by giving written
notice thereof to the other party within thirty (30) days of such casualty. In
such event, the Rent shall be apportioned to and shall cease as of the date of
such

10



--------------------------------------------------------------------------------



 



casualty. In the event neither party exercises this option, then the Premises
shall be reconstructed and restored, at Tenant’s expense (to extent insurance
proceeds are not available), to substantially the same condition as they were
prior to the casualty.
          B. Destruction of the Premises. If the Premises are damaged, in whole
or in part, by fire or other casualty, but the Building is not substantially
destroyed as provided in 12(A) above, then the parties hereto shall have the
following options:
               (i) If, in Landlord’s reasonable judgment, the Premises cannot be
reconstructed or restored within one hundred twenty (120) days of the date of
such casualty to substantially the same condition as they were in prior to such
casualty, Landlord may terminate this Lease by written notice given to Tenant
within thirty (30) days of the date of the casualty. If, in Landlord’s
reasonable judgment, the Premises cannot be reconstructed or restored within one
hundred twenty (120) days of such casualty to substantially the same condition
as they were in prior to such casualty, but nonetheless Landlord does not so
elect to terminate this Lease, then Landlord shall notify Tenant, within thirty
(30) days of the casualty, of the amount of time necessary, as reasonably
estimated by Landlord, to reconstruct or restore the Premises. After receipt of
such notice from Landlord, Tenant may elect to terminate this Lease. This
election shall be made by Tenant by giving written notice to Landlord within
fifteen (15) days after the date of Landlord’s notice. If neither party
terminates this Lease pursuant to the foregoing, Landlord shall proceed to
reconstruct and restore the Premises to substantially the same condition as they
were in prior to the casualty. In such event this Lease shall continue in full
force and effect to the balance of the term, upon the same terms, conditions and
covenants as are contained herein; provided, however, that the Rent shall be
abated in the proportion which the approximate area of the damaged portion bears
to the total area in the Premises, from the date of the casualty until
substantial completion of the reconstruction of the Premises.
               Notwithstanding the above, if the casualty occurs during the last
twelve (12) months of the term of this Lease, either party hereto shall have the
right to terminate this Lease as of the date of the casualty, which right shall
be exercised by written notice to be given by either party to the other party
within thirty (30) days therefrom. If this right is exercised, Rent shall be
apportioned to and shall cease as of the date of the casualty.
               Additionally, notwithstanding anything contained herein to the
contrary, Landlord shall have no duty to repair or restore the Premises or
Building if the damage is due to an uninsurable casualty, or if insurance
proceeds are insufficient to pay for such repair or restoration, or if the
holder of any mortgage, deed of trust or similar instrument applies proceeds of
insurance to reduce its loan balance and the remaining proceeds, if any,
available to Landlord are not sufficient to pay for such repair or restoration.
               (ii) If, in Landlord’s reasonable judgment, the Premises are able
to be restored within one hundred twenty (120) days of such casualty to
substantially the same condition as they were prior to such casualty, Landlord
shall so notify Tenant within thirty (30) days of the casualty, and Landlord
shall then proceed, with reasonable diligence and speed, to reconstruct and
restore the damaged portion of the Premises, to substantially the same condition
as it was prior to the casualty. Rent shall be abated in the proportion which
the approximate area of the damaged portion bears to the total area in the
Premises from the date of the casualty until

11



--------------------------------------------------------------------------------



 



substantial completion of the reconstruction repairs, and this Lease shall
continue in full force and effect for the balance of the Term, upon the same
terms, conditions and covenants as are contained herein.
               (iii) In the event Landlord undertakes reconstruction or
restoration of the Premises pursuant to subparagraph (i) or (ii) above, Landlord
shall use reasonable diligence in completing such reconstruction repairs, but in
the event Landlord fails to substantially complete the same within one hundred
eighty (180) days from the date of the casualty (except however, if under
subparagraph (i) above Landlord notified Tenant that it would take longer than
one hundred twenty (120) days to reconstruct or restore the Premises, but Tenant
nonetheless elected not to terminate the Lease but require Landlord to
reconstruct or restore the Premises, then the foregoing one hundred and eighty
(180) day period shall be extended to the time period set forth in Landlord’s
notice plus sixty (60) days), except as a result of any of the force majeure
occurrences set forth in Paragraph 25.H. below, Tenant may, at its option,
terminate this Lease upon giving Landlord written notice to that effect,
whereupon both parties shall be released from all further obligations and
liability hereunder.
     13. CONDEMNATION. If the Premises or the Building is rendered untenantable
by reason of a condemnation (or by a deed given in lieu thereof), then either
party may terminate this Lease by giving written notice of termination to the
other party within thirty (30) days after such condemnation, in which event this
Lease shall terminate effective as of the date of such condemnation. If this
Lease so terminates, Rent shall be paid through and apportioned as of the date
of such condemnation. If such condemnation does not render the Premises or the
Building untenantable, this Lease shall continue in effect and Landlord shall
promptly restore the portion not condemned to the extent reasonably possible to
the condition existing prior to the condemnation. In such event, however,
Landlord shall not be required to expend an amount in excess of the proceeds
received by Landlord from the condemning authority. Rent shall be appropriately
abated or adjusted for the portion of the Premises rendered untenantable by or
subject to the taking. Notwithstanding the foregoing, all condemnation proceeds,
awards, damages, compensation, income, rent and/or interest payable in
connection with such taking, shall be paid to and be the property of Landlord
but nothing contained herein shall prohibit or prevent Tenant from maintaining
its own claim for loss of its trade fixtures and relocation/moving expenses.
     14. ASSIGNMENT AND SUBLETTING.
          A. Landlord’s Consent. Tenant shall not, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed: (i) assign, convey, mortgage or otherwise transfer this
Lease or any interest hereunder, or sublease the Premises, or any part thereof,
whether voluntarily or by operation of law; or (ii) permit the use of the
Premises by any person other than Tenant and its employees. Any such transfer,
sublease or use described in the preceding sentence (a “Transfer”) occurring
without the prior written consent of Landlord shall be void and of no effect and
shall constitute a Default hereunder. Landlord’s consent to any Transfer shall
not constitute a waiver of Landlord’s right to withhold its consent to any
future Transfer. Landlord’s consent to any Transfer or acceptance of Rent from
any party other than Tenant shall not release Tenant from any covenant or
obligation under this Lease. Landlord may require as a condition to its consent
to any assignment of this

12



--------------------------------------------------------------------------------



 



Lease that the assignee execute an instrument in which such assignee assumes the
obligations of Tenant hereunder. Further, for the purposes of this paragraph,
the transfer (whether direct or indirect) of all or a majority of the Tenant’s
equity/capital interests (whether stock, LLC membership interests, partnership
interests, or otherwise) (other than the shares of the capital stock of a
corporate Tenant whose stock is publicly traded) or the merger, consolidation or
reorganization of such Tenant or any other transaction that results in a change
of Tenant’s voting control (whether direct or indirect) shall be considered a
Transfer.
          B. Standards for Consent. If Tenant desires the consent of Landlord to
a Transfer, Tenant shall submit to Landlord, at least twenty (20) days prior to
the proposed effective date of the Transfer, a written notice which includes
such information as Landlord may reasonably require about the proposed Transfer
and the transferee.
          C. Recapture. Except in the case of the sale of Tenant’s business
conducted in the Premises in which event, Landlord shall not have any right to
recapture the Premises and/or terminate this Lease; provided that no uncured
Default by Tenant exists at the time of such sale, Landlord shall have the right
to terminate this Lease as to that portion of the Premises covered by a
Transfer. Landlord may exercise such right to terminate by giving notice to
Tenant at any time within twenty (20) days after the date on which Tenant has
furnished to Landlord all of the items required under Paragraph 14.B. If
Landlord exercises such right to terminate, Landlord shall be entitled to
recover possession of, and Tenant shall surrender such portion of, the Premises
(with appropriate demising partitions erected at the expense of Tenant) on the
effective date of the proposed Transfer. In the event Landlord exercises such
right to terminate, Landlord shall have the right to enter into a lease with the
proposed transferee without incurring any liability to Tenant on account
thereof. Except in the case of the sale of Tenant’s business conducted in the
Premises in which event, Landlord shall not have any right to share in the
profits of same, if Landlord consents to any Transfer, Tenant shall pay to
Landlord one-half (1/2) of all net Rent and other net consideration under the
Lease received by Tenant in excess of the Rent paid by Tenant hereunder for the
portion of the Premises so transferred. As used herein, the terms “net Rent”
and/or “net consideration” shall mean the excess of the Base Rent, Additional
Rent and other consideration paid by such assignee or subtenant above the Base
Rent and Additional Rent paid by Tenant hereunder after deduction of all
reasonable and customary expenses incurred by Tenant in connection with such
assignment or sublease including, but not limited to, brokerage commissions,
leasehold improvement costs and attorney’s fees. Such Rent shall be paid as and
when received by Tenant. In addition, Tenant shall pay to Landlord any
reasonable attorneys’ or other fees and expenses incurred by Landlord in
connection with any proposed Transfer, whether or not Landlord consents to such
Transfer and whether or not Landlord exercises its termination rights hereunder.
     15. SURRENDER. Upon termination of the Term or Tenant’s right to possession
of the Premises, Tenant shall return the Premises to Landlord in good order and
condition as received on the Commencement Date, reasonable wear and damage by
casualty or condemnation excepted to the extent that such casualty or
condemnation damages are covered by insurance or condemnation proceeds payable
to Landlord. If Landlord requires Tenant to remove any alterations pursuant to
Section 8, then such removal shall be done in a good and workmanlike manner, and
upon such removal Tenant shall restore the Premises to its same condition prior
to the installation of such alterations. If Tenant does not remove such
alterations within five (5)

13



--------------------------------------------------------------------------------



 



business days after the expiration or earlier termination of the Term hereof,
Landlord may remove the same and restore the Premises, and Tenant shall pay the
cost (plus interest at rate of twelve percent (12%)) of such removal and
restoration to Landlord upon demand. Tenant shall also remove its furniture,
equipment, trade fixtures and all other items of personal property from the
Premises prior to termination of the Term or Tenant’s right to possession of the
Premises. If Tenant does not remove such items on or before the last day of the
Term or the Option Period, as applicable, Tenant shall be conclusively presumed
to have conveyed the same to Landlord without further payment or credit by
Landlord to Tenant, or at Landlord’s sole option such items shall be deemed
abandoned, in which event Landlord may cause such items to be removed and
disposed of at Tenant’s expense, which shall be one hundred five percent (105%)
of Landlord’s actual cost of removal, without notice to Tenant and without
obligation to compensate Tenant.
     16. DEFAULTS AND REMEDIES.
          A. Default. The occurrence of any of the following shall constitute a
default or event of default (a “Default”) by Tenant under this Lease: (i) Tenant
fails to pay any Rent within five (5) days after written notice is received by
Tenant from Landlord of Tenant’s failure to pay such Rent when due; (ii) Tenant
fails to perform any other provision of this Lease and such failure is not cured
within thirty (30) days after notice from Landlord provided that if such default
cannot be cured within such thirty (30) day period but Tenant commences such
cure within such thirty (30) day period and diligently pursues such cure
thereafter, the thirty (30) day period shall be extended for such period of time
as may be reasonably necessary to complete such cure but not to exceed an
additional forty-five (45) days without Landlord’s reasonable prior written
consent ; (iii) the leasehold interest of Tenant is levied upon or attached
under process of law; or (iv) any voluntary or involuntary proceedings are filed
by or against Tenant or any guarantor of this Lease under any bankruptcy,
insolvency or similar laws and, in the case of any involuntary proceedings, are
not dismissed within thirty (30) days after filing; and (v) Tenant abandons or
vacates the Premises and does not continue to perform all of its obligations
hereunder.
          B. Right of Re-Entry. Upon the occurrence of a Default, Landlord may
elect to terminate this Lease or, without terminating this Lease, terminate
Tenant’s right to possession of the Premises. Upon any such termination, Tenant
shall immediately surrender and vacate the Premises and deliver possession
thereof to Landlord. Upon any such termination, using all due process of law,
Tenant grants to Landlord the right to enter and repossess the Premises and,
using all due process of law, to expel Tenant and any others who may be
occupying the Premises and to remove any and all property therefrom, without
being deemed in any manner guilty of trespass and without relinquishing
Landlord’s rights to Rent or any other right given to Landlord hereunder or by
operation of law.
          C. Termination of Right to Possession. If Landlord terminates Tenant’s
right to possession of the Premises without terminating this Lease, Landlord may
relet the Premises or any part thereof. In such case, Landlord shall use
reasonable efforts to relet the Premises on such terms as Landlord shall
reasonably deem appropriate. Tenant shall reimburse Landlord for the reasonable
costs and expenses of reletting the Premises including, but not limited to, all
brokerage, advertising, legal, reasonable alteration, reasonable redecorating,
repairs and other reasonable expenses incurred to secure a new tenant for the
Premises. In

14



--------------------------------------------------------------------------------



 



addition, if the consideration collected by Landlord upon any such reletting,
after payment of the expenses of reletting the Premises which have not been
reimbursed by Tenant, is insufficient to pay monthly the full amount of the
Rent, Tenant shall pay to Landlord the amount of each monthly deficiency as it
becomes due. If such consideration is greater than the amount necessary to pay
the full amount of the Rent, the full amount of such excess shall be retained by
Landlord and shall in no event be payable to Tenant but shall be available as a
credit against installments of Rent thereafter becoming due from Tenant.
          D. Termination of Lease. If Landlord terminates this Lease, Landlord
may recover from Tenant and Tenant shall pay to Landlord, on demand, as and for
liquidated and final damages, an accelerated lump sum amount equal to a sum
which, at the time of the Event of Default, equals the aggregate Base Rent
payable hereunder for the period of time from such which would have become
payable by Tenant hereunder through the day previously set as the Expiration
Date less the then fair market rental value of the Premises for the balance of
the Term, or the Option Term, if exercised by Tenant (which is to be determined
at such time, taking into consideration any reasonable reletting period and
deducting therefrom all costs and expenses which Landlord would reasonably incur
in connection with reletting or subletting, including without limitation,
brokerage commissions, legal expenses and expenses of preparing the Premises for
tenant(s) or subtenant(s) occupancy), which sum shall be discounted to its then
present value in accordance with accepted financial practice using a rate equal
to seven percent (7.0%) per annum.
          E. Other Remedies. Unless otherwise set forth herein, and following
ten (10) days prior written notice to Tenant, Landlord may, but shall not be
obligated to, perform any obligation of Tenant under this Lease, and, if
Landlord so elects, all costs and expenses paid by Landlord in performing such
obligation, together with interest at the rate of twelve (12%) percent per
annum, shall be reimbursed by Tenant to Landlord on demand. Any and all remedies
set forth in this Lease: (i) shall be in addition to any and all other remedies
Landlord may have at law or in equity; (ii) shall be cumulative; and (iii) may
be pursued successively or concurrently as Landlord may elect. The exercise of
any remedy by Landlord shall not be deemed an election of remedies or preclude
Landlord from exercising any other remedies in the future. Tenant waives any
right of redemption arising as a result of Landlord’s exercise of any of its
remedies under this Lease.
          F. Bankruptcy. If Tenant becomes bankrupt (voluntarily or
involuntarily), the bankruptcy trustee shall not have the right to assume or
assign this Lease unless the trustee complies with all requirements of the
United States Bankruptcy Code, and Landlord expressly reserves all of its
rights, claims and remedies thereunder.
          G. Waiver of Trial by Jury. Landlord and Tenant waive trial by jury in
the event of any action, proceeding or counterclaim brought by either Landlord
or Tenant against the other in connection with this Lease.
          H. Venue. If either Landlord or Tenant desires to bring an action
against the other in connection with this Lease, such action shall be brought in
the Lapeer County Circuit Court, Michigan. Landlord and Tenant consent to the
jurisdiction of such courts and waive any

15



--------------------------------------------------------------------------------



 



right to have such action transferred from such courts on the grounds of
improper venue or inconvenient forum.
          I. Tenant’s Primary Duty. All agreements and covenants to be performed
or observed by Tenant under this Lease shall be at Tenant’s sole cost and
expense, except as otherwise set forth herein, and, except as expressly allowed
herein without any abatement of Rent. Unless otherwise set forth herein, and
following ten (10) days prior written notice to Tenant, if Tenant fails to pay
any sum of money to be paid by Tenant or to perform any other act to be
performed by Tenant under this Lease, Landlord shall have the right, but shall
not be obligated, and without waiving or releasing Tenant from any obligations
of Tenant, to make any such payment or to perform any such other act on behalf
of Tenant in accordance with this Lease. All sums so paid by Landlord and all
costs incurred or paid by Landlord shall be deemed Additional Rent hereunder and
Tenant shall pay the same to Landlord on written demand, together with interest
on all such sums and costs from the date of expenditure by Landlord to the date
of repayment by Tenant at the rate of twelve percent (12%) per annum.
          J. Landlord’s Default. If Landlord defaults in the performance of any
material duty or obligation hereunder and such default continues unremedied for
a period of thirty (30) days following written notice from Tenant to Landlord
and to any mortgagee or ground lessor of Landlord to whom Landlord has requested
in writing that notices of default be sent, then Tenant shall have the right to
cause the Landlord’s default to be cured and to recover from Landlord the
reasonable costs and expenses incurred by Tenant in curing Landlord’s default
through a legal action against Landlord. Tenant shall not be entitled to offset
any such costs against Rent due hereunder, unless and until Tenant obtains a
final judgment against Landlord to the effect that Landlord has defaulted in the
performance of a material duty or obligation hereunder. Tenant agrees to accept
performance of any of Landlord’s obligations hereunder by any mortgagee or
ground lessor of the Project. Notwithstanding the foregoing, if the nature of
Landlord’s default is such that it can not reasonably be cured within thirty
(30) days after notice, then the time permitted for Landlord to cure the default
shall be extended as necessary to permit the cure to be accomplished, if
Landlord promptly commences the cure after receiving notice from Tenant and
thereafter diligently pursues the cure to completion, but not to exceed an
additional forty-five (45) days, without Tenant’s reasonable prior written
consent.
          K. No Consequential Damages. Neither party shall be liable to the
other for consequential or other indirect damages of the other (including,
without limitation, lost profits or business interruption).
     17. HOLDING OVER. If Tenant retains possession of the Premises after the
expiration or termination of the Term or Tenant’s right to possession of the
Premises, Tenant shall be considered a “holdover” tenant, and Tenant shall pay
Base Rent computed on a daily rate basis equal to one hundred ten percent (110%)
of the daily Base Rent in effect at the end of the Lease Term for the first
thirty (30) days or part thereof of holdover and then at a daily rate equal to
one hundred twenty five percent (125%) of the daily Base Rent in effect at the
end of the Lease Term for the next thirty (30) days or part thereof of holdover
and then at a daily rate equal to one hundred fifty percent (150%) of the daily
Base Rent in effect at the end of the Lease Term for any subsequent holdover.
For purposes of this paragraph, the annual Base Rent paid during the last year
prior to such holdover shall be divided by 365 for purposes of determining

16



--------------------------------------------------------------------------------



 



the daily Base Rent and the payments made to Landlord hereunder shall not
constitute a renewal or extension of the Lease, and shall be deemed a periodic
tenancy, from month-to-month only. The provisions of this section do not waive
Landlord’s right of re-entry or right to regain possession by actions at law or
in equity or any other rights hereunder, and any receipt of payment by Landlord
shall not be deemed a consent by Landlord to Tenant’s remaining in possession or
be construed as creating or renewing any lease or right of tenancy between
Landlord and Tenant.
     18. ESTOPPEL CERTIFICATE. Each party agrees that, from time to time upon
not less than ten (10) days’ prior request by the other, such party shall
execute and deliver to the requesting party, a written certificate certifying:
(i) that this Lease is unmodified and in full force and effect (or if there have
been modifications, a description of such modifications and that this Lease as
modified is in full force and effect); (ii) the dates to which Rent has been
paid; (iii) that Tenant is in possession of the Premises, if that is the case;
(iv) that, to the knowledge of the signing party, the other party is not in
default under this Lease, or, if either party believes the other is in default,
the nature thereof in detail; (v) that Tenant has no off-sets or defenses to the
performance of its obligations under this Lease (or if Tenant believes there are
any off-sets or defenses, a full and complete explanation thereof); (vi) that
the Premises have been completed in accordance with the terms and provisions
hereof, that Tenant has accepted the Premises and the condition thereof and of
all improvements thereto and has no claims against Landlord or any other party
with respect thereto; and (vii) such additional matters as may be requested by
the requesting party, it being agreed that such certificate may be relied upon
by any prospective purchaser, mortgagee, or other person having or acquiring an
interest in the Building or by any assignee or subtenant of Tenant. If either
party fails to execute and deliver any such certificate within ten (10) days
after written request, such party shall be deemed to consented to the terms of
such certificate as presented.
     19. SUBORDINATION. This Lease is and shall be expressly subject and
subordinate at all times to (i) any ground or underlying lease of the Building,
now or hereafter existing, and all amendments, renewals and modifications to any
such lease, and (ii) the lien of any mortgage or trust deed now or hereafter
encumbering fee title to the Premises or the Building and/or the leasehold
estate under any such lease, unless such ground lease or ground lessor, or
mortgage or mortgagee, expressly provides or elects that the Lease shall be
superior to such lease or mortgage. Landlord will use its commercially
reasonable efforts to obtain a standard subordination non-disturbance and
attornment agreement from its current and all future lenders which will, among
other things, protect Tenant’s tenancy provided that Tenant is not in default
hereunder; provided, however, that the Landlord and Tenant agree to execute and
deliver that certain Non-Disturbance Agreement, wherein Chase is the mortgagee,
the form of which is attached hereto as Exhibit “E” (the “SNDA”). If any such
mortgage or trust deed is foreclosed, or if any such lease is terminated, upon
request of the mortgagee, holder or lessor, as the case may be, Tenant will
attorn to the purchaser at the foreclosure sale or to the lessor under such
lease, as the case may be as set forth in the SNDA. The foregoing provisions are
declared to be self-operative and no further instruments shall be required to
effect such subordination and/or attornment (including the SNDA); provided,
however, that Tenant agrees upon request by any such mortgagee, holder, lessor
or purchaser at foreclosure, to execute and deliver such subordination and/or
attornment instruments as may be reasonably required by such person to confirm
such subordination and/or attornment, or any other documents required to
evidence

17



--------------------------------------------------------------------------------



 



superiority of the ground lease or mortgage, should ground lessor or mortgage
elect such superiority. Nothing contained herein shall allow the financial terms
to be changed or increased or Tenant’s rights hereunder to be changed or
diminished hereunder.
     20. QUIET ENJOYMENT. As long as no Default exists, Tenant shall peacefully
and quietly have and enjoy the Premises for the Term and the Option Period, if
applicable, free from interference by Landlord, subject, however, to the
provisions of this Lease. The loss or reduction of Tenant’s light, air or view
will not be deemed a disturbance of Tenant’s occupancy of the Premises nor will
it affect Tenant’s obligations under this Lease or create any liability of
Landlord to Tenant.
     21. NOTICES. All notices and demands to be given by one party to the other
party under this Lease shall be given in writing, mailed or delivered to
Landlord or Tenant, as the case may be, at the following address:

       
If to Landlord:
  ESSC INVESTMENTS, LLC
 
  2647 Invitational Drive
 
  Oakland, MI 48363
 
  Attention: Lisa D. Rice
 
   
With a copy to:
  HOWARD & HOWARD ATTORNEYS, PLLC
 
  450 West Fourth Street
 
  Royal Oak, MI 48067
 
  Attention: Joseph J. DeVito, Esq.
 
   
If to Tenant:
  ENERGY STEEL & SUPPLY CO.
 
  c/o GRAHAM CORPORATION
 
  20 Florence Avenue
 
  Batavia, N.Y. 14020
 
  Attention: James R. Lines, President and
 
                     Chief Executive Officer
 
   
With a copy to:
  HARTER, SECREST & EMERY, LLP
 
  1600 Bausch & Lomb Place
 
  Rochester, N.Y. 14604-2701
 
  Attention: Daniel Kinel, Esq.

or at such other address as either party may hereafter designate. Notices shall
be delivered by hand or by United States certified or registered mail, postage
prepaid, return receipt requested, or by a nationally recognized overnight air
courier service. Notices shall be considered to have been given upon the earlier
to occur of actual receipt or two (2) business days after posting in the United
States mail or one (1) business day after depositing with a nationally
recognized overnight air courier service.

18



--------------------------------------------------------------------------------



 



     22. ENVIRONMENTAL COVENANTS. Tenant and Landlord, as applicable covenants
and agree as follows:
          A. Other than as disclosed to Tenant, or as set forth in that certain
Phase I Environmental Site Assessment Final Report (August Mack Project Number
JK1125.316) dated December 5, 2010 (the “Phase I”), to the best of Landlord’s
reasonable knowledge (which knowledge is qualified and limited to the
information set forth in the Phase I), no Hazardous Materials are stored or
exist in the Premises including the Building and there are no Environmental
Enforcement Actions known to Landlord in connection with the Premises including
the Building.
          B. The Premises will be used and operated by Tenant and its permitted
agents, invitees and guests (“Third Parties”) in compliance with all applicable
federal, state and local laws and regulations related to air quality, waste
disposal or management, Hazardous Substances, and the protection of health and
the environment.
          C. No Hazardous Substances will be generated, stored, transported,
utilized, disposed of, managed, released or located on, under or from the
Premises (whether or not in reportable quantities), or in any manner introduced
onto the Premises, including, without limitation, the septic, sewage or other
waste disposal systems serving the Premises by Tenant and Third Parties,
excepting only Hazardous Substances used by Tenant in ordinary course of its
business provided that all such Hazardous Substances will be generated, stored,
transported, utilized, disposed of, managed, released, located or introduced
onto the Premises in full accordance with all applicable Environmental Laws, and
the terms and conditions of this Lease.
          D. There shall be no installation on the Premises of any (i)
“underground storage tank,” as that term is defined in the Hazardous Solid Waste
Amendments of 1984 to the Resource Conservation and Recovery Act and/or
equivalent state act; or (ii) above ground storage tank by Tenant and Third
Parties.
          E. Tenant shall promptly notify Landlord of its knowledge of any
threat of release of any Hazardous Substances on, under or from the Premises.
          F. Tenant shall promptly notify Landlord of any notice (written or
oral) from the United States Environmental Protection Agency or any other
Governmental Authority (as defined below) claiming that (i) the Premises or any
use thereof violates any of the Environmental Laws, or (ii) Tenant or Third
Parties have violated any of the Environmental Laws. Tenant shall not take any
remedial action or enter into any agreements or settlements in response to the
presence of any Hazardous Substances in, on, or about the Premises, without
prior written consent of Landlord (which shall not be unreasonably withheld,
conditioned or delayed), except in the case of an emergency.
          G. Tenant shall promptly notify Landlord of any liability incurred by
Tenant or Third Parties to the State of Michigan, the United States of America
or any other Governmental Authority under any of the Environmental Laws.

19



--------------------------------------------------------------------------------



 



          H. Tenant shall promptly notify Landlord if there are any
Environmental Enforcement Actions brought against Tenant or Third Parties, or to
its information, knowledge and belief, threatened.
          I. Tenant shall indemnify and defend the Landlord Parties against and
hold the Landlord Parties harmless from all claims, demands, actions, judgments,
liabilities, costs, expenses, losses, damages, penalties, fines and obligations
of any nature, including, without limitation, Environmental Enforcement Actions
(including reasonable attorneys’ fees and disbursements incurred in the
investigation, defense or settlement of claims) that the Landlord Parties may
incur as a result of, or in connection with, claims arising from the presence,
use, storage, transportation, treatment, disposal, release or other handling, on
or about or beneath the Premises, of any Hazardous Substances introduced or
permitted on or about or beneath the Premises by any act, error or omission of
Tenant or its agents, officers, employees, contractors, invitees or licensees in
violation of any Environmental Laws, or the terms of this Lease. Tenant shall
take all actions necessary to restore the Premises to substantially the same
condition as existing as of the Commencement Date. Tenant’s obligations under
this Section 22 shall survive the termination or expiration of this Lease.
     The following definitions apply to this Lease:
     (i) The term “Environmental Enforcement Actions” shall mean all actions or
orders instituted, threatened, required or completed by any Governmental
Authority and all claims made or threatened by any person against Tenant, Third
Parties or the Premises, arising out of or in connection with any of the
Environmental Laws or the assessment, monitoring, clean-up, containment,
remediation or removal of, or damages caused or alleged to be caused by, any
Hazardous Substances (i) located on or under the Premises, (ii) emanating from
the Premises, or (iii) generated, stored, transported, utilized, disposed of,
managed or released by Tenant or Third Parties (whether or not on, under or from
the Premises).
     (ii) The term “Environmental Laws” shall mean all federal, state and local
laws, statutes, ordinances, rules, regulations, codes, orders, judgments, orders
and the like applicable to (i) environmental conditions on, under or emanating
from the Premises including, but not limited to, (a) laws of the State of
Michigan; and the associated rules and regulations promulgated in connection
with any of these laws, and (b) laws of the federal government commonly known as
the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, the Resource Conservation and Recovery Act, as amended, the Toxic
Substance Control Act, as amended, the Federal Water Pollution Control Act, as
amended, and the Federal Clean Air Act; and the associated rules and regulations
promulgated in connection with any of these laws; and (ii) the generation,
storage, transportation, utilization, disposal, management or release (whether
or not on, under or from the Premises) of Hazardous Substances by Tenant and
Third Parties.

20



--------------------------------------------------------------------------------



 



     (iii) The term “Governmental Authority” shall mean all agencies,
authorities, bodies, boards, commissions, courts, instrumentalities,
legislatures and offices of any nature whatsoever for any government unit or
political subdivision, whether federal, state, county, district, municipal, city
or otherwise, and whether now or later in existence.
     (iv) The term “Hazardous Substances” shall mean, collectively, (i) any
“hazardous material,” “hazardous substance,” “hazardous waste,” “oil,”
“regulated substance,” “toxic substance,” “restricted hazardous waste,” “special
waste” or words of similar import as defined under any of the Environmental
Laws; (ii) asbestos in any form; (iii) urea formaldehyde foam insulation;
(iv) polychlorinated biphenyls; (v) radon gas; (vi) flammable explosives;
(vii) radioactive materials; (viii) any chemical, contaminant, solvent,
material, pollutant or substance that may be dangerous or detrimental to the
Premises, the environment, or the health and safety of occupants of the Premises
or of the owners or occupants of any other real property nearby the Premises,
and (ix) any substance, the generation, storage, transportation, utilization,
disposal, management, release or location of which on, under or from the
Premises is prohibited or otherwise regulated pursuant to any of the
Environmental Laws.
     (v) The term “Remediation Costs” shall mean, collectively, expenses, costs,
losses, damages and liabilities incurred, including legal fees, environmental
assessments and all costs of remediation, administrative penalties, fines and
fees, arising from any violation of Environmental Laws.
     23. LANDLORD ENVIRONMENTAL COVENANT. Landlord shall indemnify and hold
Tenant harmless from all Remediation Costs arising from any violation of
Environmental Laws by Landlord Parties occurring prior to the Commencement Date
of this Lease.
     24. OPTION AND RIGHT OF FIRST REFUSAL TO PURCHASE PREMISES.
          A. Option Grant. In further consideration of the promises and
covenants contained herein, and the further consideration of One Hundred Dollars
($100.00) paid by Tenant, the receipt and sufficiency of which is hereby
acknowledged, Landlord, as seller, does hereby grant to Tenant, as buyer, a
non-exclusive option (the “Option to Purchase”) to purchase the Premises. For
the purposes of the Option to Purchase, the Premises are referred to herein as
the “Option Property”. The terms set forth herein, except as otherwise
specifically set forth to the contrary, shall apply to the Option to Purchase.
The term of the Option to Purchase shall run concurrently with the Term and in
any event shall be exercised, if at all, on or before December 31, 2012 (the
“Option Termination Date”).
          B. Manner of Exercise of Option. The Option to Purchase granted herein
may be exercised at any time prior to the Option Termination Date, by Tenant
giving at least sixty (60) days notice to Landlord prior to the date Tenant
intends to close, at the address provided herein (the “Notification”) of its
intent to purchase the Option Property. If the Notification is given, the
transaction shall proceed to Closing as to the Option Property on the

21



--------------------------------------------------------------------------------



 



terms and conditions hereinafter expressed. The Notification shall set forth
Tenant’s unqualified commitment to purchase the Option Property, subject to no
contingencies or conditions precedent of any kind (other than Landlord’s duty to
convey title in the manner set forth in the Purchase and Sale Agreement
hereinafter defined).
          C. Terms of Purchase. The purchase price for the Premises shall be Two
Million Five Hundred Thousand and 00/00 ($2,500,000.00) Dollars (the “Purchase
Price”). The Purchase Price of the Premises shall be payable (plus or minus all
customary prorations, credits or other adjustments) by wire transfer or other
immediately available funds on the Closing Date.
          D. Purchase Agreement. Closing of sale of the Option Property (the
“Closing”) shall take place in accordance with the terms of and subject to the
provisions of that certain Purchase and Sale Agreement attached hereto as
Exhibit B and made a part hereof (the “Purchase and Sale Agreement”). Upon
receipt of the Notification pursuant to the terms of this Section 24, Landlord,
as Owner, and Tenant, as Purchaser shall be deemed to have executed such
Purchase and Sale Agreement in the form attached hereto as Exhibit B and the
sale of the Premises shall proceed to Closing pursuant to the terms of such
Purchase and Sale Agreement (an original of which shall be signed by Landlord
and Tenant prior to or at Closing). If the Notification is given less than sixty
(60) days prior to the end of the Term of this Lease then the period between the
end of the Term and the Closing Date shall be referred to as the “Interim
Period”. This Paragraph 24 is referred to herein as the “Option Provision” and
all other sections of this Agreement are referred to herein as the “Non-Option
Provisions.” During the Interim Period, the Lease shall continue in effect and
subject to all the provisions of the Non-Option Provisions of this Agreement.
          E. Right of First Refusal. Throughout the Term of this Lease, Tenant
shall have a continuing right of first refusal with respect to the sale by
Landlord of the Premises to be exercised subject to and in accordance with the
terms and conditions of this paragraph. If, at any time during the Term of this
Lease, Landlord receives a bona fide offer to purchase the Premises from any
third party, Landlord shall furnish to Tenant a copy of such offer together with
a notice (an “Offering Notice”) to Tenant, which notice shall state that
Landlord intends to sell the Premises upon the terms set forth in the purchase
offer. Within ten (10) days after Landlord’s delivery of an Offering Notice to
Tenant, Tenant shall either: (i) give Landlord written notice (“Acceptance
Notice”) that Tenant elects to purchase the Premises on the terms and conditions
set forth in the purchase offer, or (ii) give Landlord written notice that
Tenant elects not to purchase the Premises (“Refusal Notice”). If Tenant timely
gives the Acceptance Notice as aforesaid, then Landlord and Tenant shall enter
into a written purchase and sale agreement for the Premises upon the same terms
and conditions set forth in the Purchase Agreement attached hereto as Exhibit B
with such revisions as are memorialized in the purchase offer, within fifteen
(15) days following Landlord’s delivery to Tenant of such written purchase
offer. In the event that (i) Tenant gives a Refusal Notice, or (ii) Tenant fails
to give Landlord notice of Tenant’s election within the ten (10) day period
following receipt of the Offering Notice, then Landlord shall conclusively be
deemed to have satisfied its obligations with respect to Tenant’s right of first
refusal for the Premises and such right of first refusal shall thereafter be
null, void and of no further force and effect and Landlord shall be free to sell
the Premises to such other purchaser.

22



--------------------------------------------------------------------------------



 



At any time thereafter, Tenant agrees to execute a written statement evidencing
the waiver or deemed waiver of Tenant’s right of first refusal for the benefit
of Landlord following any of the circumstances described herein, however the
lack of any such written waiver shall not be determinative as to the waiver or
deemed waiver of any such rights of Tenant hereunder.
     25. MISCELLANEOUS.
          A. Successors and Assigns. Subject to Paragraph 14 of this Lease, each
provision of this Lease shall extend to, bind and inure to the benefit of
Landlord and Tenant and their respective permitted legal representatives,
successors and assigns, and all references herein to Landlord and Tenant shall
be deemed to include all such parties.
          B. Entire Agreement. This Lease and the Exhibits, attached hereto
which are hereby made a part of this Lease, represent the complete agreement
between Landlord and Tenant, and Landlord has made no representations or
warranties except as expressly set forth in this Lease. No modification or
amendment of or waiver under this Lease shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.
          C. Time of Essence. Time is of the essence of this Lease and each and
all of its provisions.
          D. Execution and Delivery. Submission of this Lease for examination or
signature by Tenant does not constitute a reservation of space or an option for
lease, and it is not effective until execution and delivery by both Landlord and
Tenant. Execution and delivery of this Lease by Tenant to Landlord shall
constitute an irrevocable offer by Tenant to lease the Premises on the terms and
conditions set forth herein, which offer may not be revoked for fifteen
(15) days after such delivery.
          E. Severability. The invalidity or unenforceability of any provision
of this Lease shall not affect or impair any other provisions.
          F. Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of Michigan.
          G. Joint and Several Liability. If Tenant is comprised of more than
one party, each such party shall be jointly and severally liable for Tenant’s
obligations under this Lease.
          H. Force Majeure. Neither party shall be in default hereunder and each
party shall be excused from performing any of its obligations hereunder if it is
prevented from performing any of its obligations hereunder due to any accident,
breakage, strike, shortage of materials, acts of God or other causes beyond such
party’s reasonable control. Nothing contained herein shall excuse the prompt
payment of any sums of money due hereunder by either party.
          I. Captions. The headings and titles in this Lease are for convenience
only and shall have no effect upon the construction or interpretation of this
Lease.

23



--------------------------------------------------------------------------------



 



          J. No Waiver. No receipt of money by Landlord from Tenant after
termination of this Lease or after the service of any notice or after the
commencing of any suit or after final judgment for possession of the Premises
shall renew, reinstate, continue or extend the Term or affect any such notice or
suit. No waiver of any default of Tenant shall be implied from any omission by
Landlord to take any action on account of such default if such default persists
or be repeated, and no express waiver shall affect any default other than the
default specified in the express waiver and then only for the time and to the
extent therein stated.
          K. Accord and Satisfaction. No payment by Tenant of a lesser amount
than the monthly Rent, or any other charge or fee stipulated, shall be deemed to
be other than on account of the earliest stipulated Rent, or other charge or
fee, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed as creating an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent, or other charge or fee or
pursue any other remedy provided in this Lease.
          L. Recording. Tenant and Landlord shall not record this Lease.
          M. Memorandum of Lease, Option to Purchase and Right of First Refusal;
and Termination. Landlord and Tenant agree to cause the execution and
recordation of that certain Memorandum of Lease, attached hereto as Exhibit C
and made a part hereof (the “Memorandum”). Upon termination of this Lease, or
the Option to Purchase or the Right of First Refusal, as the case may be,
Landlord may cause the execution and recordation of that certain Termination of
Memorandum attached hereto as Exhibit D with respect to that specific interest
which is being terminated (the “Termination”). The recordation of the Memorandum
shall be at the expense of Tenant and Landlord shall cooperate as reasonably
necessary to assist in same. The recordation of the Termination shall be at the
expense of Landlord and Tenant shall cooperate as reasonably necessary to assist
in same.
          N. Attorney’s Fees. If there is any legal action or proceeding between
Landlord and Tenant to enforce this Lease or to protect or establish any right
or remedy under this Lease, the unsuccessful party to such action or proceeding
shall pay to the prevailing party all costs and expenses, including reasonable
attorneys’ fees and disbursements, incurred by such prevailing party in such
action or proceeding and in any appeal in connection therewith. If such
prevailing party recovers a judgment in any such action, proceeding or appeal,
such costs, expenses and attorneys’ fees and disbursements shall be included in
and as a part of such judgment.
          O. No Construction Against Drafting Party. Landlord and Tenant
acknowledge that each of them and their legal counsel have had an opportunity to
review, comment and negotiate this Lease and that this Lease will not be
construed against Landlord merely because Landlord has prepared it.
          P. Limitation on Recourse. It is expressly understood and agreed by
Tenant that none of Landlord’s covenants, undertaking or agreements continued in
this Lease are made or intended as personal covenants, undertaking or agreements
by Landlord. Tenant specifically agrees to look solely to Landlord’s right,
title and interest in the Premises and sale proceeds

24



--------------------------------------------------------------------------------



 



therefrom for the recovery of any judgments or any other damages hereunder from
Landlord. It is agreed by Tenant that Landlord (and its members, managers,
shareholders, venturers, partners, officers, directors, and employees) shall not
be personally liable for any such judgments or any other damages hereunder. If,
however, by virtue of the foregoing limitation, Tenant is prohibited from fully
recovering any judgment obtained against Landlord, Tenant shall thereafter have
the right to offset the amount of such unrecovered judgment against installments
of Rent thereafter becoming due, if any.
          Q. No Merger. The voluntary or other surrender of this Lease by Tenant
or the cancellation of this Lease by mutual agreement of Tenant and Landlord or
the termination of this Lease on account of Tenant’s default shall not work as a
merger, and shall, at Landlord’s option, (a) terminate all or any subleases and
subtenancies, if any, or (b) operate as an assignment to Landlord of all or any
subleases or subtenancies, if any. Landlord’s option under this Section 25(Q)
shall be exercised by written notice to Tenant and all known sublessees or
subtenants in the Premises or any part of the Premises.
          R. Brokers. Each party represents and warrants to the other that it
has not engaged any broker, finder, or other person entitled to any commission
or fees with respect to the negotiation, execution or delivery of this Lease,
and each party shall indemnify and hold the other harmless from and against any
loss, cost, liability or expense, including, but not limited to, reasonable
attorneys’ fees, incurred by such party as a result of any claim asserted by any
such broker, finder, or other person on the basis of any arrangements or
agreements made or alleged to have been made by or on behalf of the representing
party.
          S. Tax Credits. Landlord is entitled to claim all tax credits and
depreciation attributable to the Premises; provided, however, only to the extent
permitted or allowed by Chase, or under the Bond Documents, that Tenant shall be
entitled to any tax credits and depreciation for all items for which Tenant has
paid with funds not provided or reimbursed by Landlord.
          T. Landlord’s Fees. Whenever Tenant requests Landlord to take any
action or give any consent required or permitted under this Lease, Tenant shall
reimburse Landlord for all of Landlord’s reasonable costs incurred in reviewing
the proposed action or consent, including without limitation, reasonable
attorneys’ engineers’ or architects’ fees, within ten (10) days after Landlord’s
delivery to Tenant of a statement of such costs, provided such costs are
reasonably incurred and or the subject of a good faith and reasonable estimate
provided by Landlord in connection therewith. Tenant shall be obligated to make
such reimbursement without regard to whether Landlord consents to any such
proposed action.
          U. Confidentiality. Tenant and Landlord each acknowledge that the
terms and conditions of this Lease are to remain confidential for their mutual
benefit, and shall not be disclosed by Landlord or Tenant to anyone, by any
manner or means, directly or indirectly, without the other’s prior written
consent; provided, however, Tenant may disclose such terms or conditions to its
potential lenders, investors, brokers, attorneys, accountants and advisors,
provided such parties agree to abide by the terms of this Section 25 (U), and
Landlord may disclose to its property manager, potential purchasers and lenders,
prospective investors, brokers, attorneys, accountants and advisors and both
parties may execute and allow the recordation of

25



--------------------------------------------------------------------------------



 



the Memorandum of Lease and Option to Purchase provided herein. The consent by
Landlord or Tenant to any disclosures shall not be deemed to be a waiver on the
part of the other of any prohibition against any future disclosure.
[SIGNATURES APPEAR ON NEXT PAGE]

26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Lease in manner
sufficient to bind them as of the day and year first above written. Each person
executing this Lease represents and warrants that he or she is duly authorized
to execute this Lease on behalf of the entity for which he or she is signing.

                 
WITNESSES:
      LANDLORD:    
 
                        ESSC INVESTMENTS, LLC a Michigan             limited
liability company    
 
               
 
      By:   /s/ Lisa D. Rice     
 
         
 
Lisa D. Rice    
 
      Its:   
 
Authorized Representative    
 
         
 
   
 
                        TENANTS:    
 
                        ENERGY STEEL & SUPPLY CO., a
Michigan corporation    
 
               
 
      By:   /s/ James R. Lines     
 
         
 
James R. Lines    
 
      Its:   Chairman    
 
               
 
      And :        
 
                        GRAHAM CORPORATION, a Delaware             corporation  
 
 
               
 
      By:   /s/ James R. Lines     
 
         
 
James R. Lines    
 
      Its:   President and Chief Executive Officer    

27



--------------------------------------------------------------------------------



 



EXHIBIT 10.4
EXHIBIT A
LEGAL DESCRIPTION
Exhibit “A”
Part of the Northeast 1/4 of Section 12, Town 7 North, Range 9 East, City of
Lapeer, Lapeer County, Michigan, being more particularly described as beginning
at a point on the Southerly right-of-way line of John Conley Drive extended
which is South 01 degrees 45 minutes 08 seconds East (recorded as South 01
degrees 45 minutes 11 seconds East) 267.01 feet along the East line of said
Section 12 to said Southerly right-of-way line and along said Southerly
right-of-way line by the following four courses: 1.) South 88 degrees 21 minutes
31 seconds West 200.02 feet, 2.) along a curve to the left 233.87 feet (radius
of 531.60 feet, delta angle 25 degrees 12 minutes 24 seconds chord bearing and
distance of South 75 degrees 45 minutes 19 seconds West 231.99 feet) 3.) South
63 degrees 09 minutes 07 seconds West 256.21 feet 4.) along a curve to the right
23.54 feet ( radius of 2363.30 feet, delta angle 00 degrees 34 minutes 14
seconds, chord bearing and distance of South 63 degrees 26 minutes 14 seconds
West 23.54 feet) from the Northeast corner of said Section 12; thence continuing
along said Southerly right-of-way by the following two courses: 1.) along a
curve to the right 490.73 feet (radius of 2363.30 feet, delta angle 11 degrees
53 minutes 50 seconds, chord bearing and distance of South 69 degrees 40 minutes
16 seconds West 489.85 feet) 2.) along a curve to the left 43.11 feet (radius of
232.00 feet, delta angle 10 degrees 38 minutes 48 seconds, chord bearing and
distance of South 70 degrees 17 minutes 47 seconds West 43.05 feet); thence
South 25 degrees 00 minutes 04 seconds East 710.10 feet to a point on the
right-of-way line of John Conley drive South Cul-De-Sac; thence along said
Cul-De-Sac right of-way, 30.00 feet along the arc of a non-tangent curve to the
right (radius of 80.00 feet, delta angle 21 degrees 29 minutes 22 seconds, chord
bearing and distance of North 89 degrees 18 minutes 53 seconds East 29.83 feet);
thence North 56 degrees 22 minutes 50 seconds East 509.66 feet; thence North 25
degrees 00 minutes 04 seconds West 602.13 feet to the point of beginning.
Tax Parcel No.: 20-83-367-040-00
Commonly Known As: 3123 John Conley Drive, Lapeer, Michigan 48446

 